Citation Nr: 0502934	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-05 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to a schedular rating in excess of 30 percent 
for the service-connected posttraumatic stress disorder 
(PTSD) prior to February 13, 2003.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU), 
prior to February 13, 2003.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from April 1968 to February 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 RO rating decision that 
granted service connection and assigned a 10 percent rating 
for PTSD, effective on April 29, 1997.  

By May 2004 rating decision, the RO assigned an increased 
rating of 30 percent, effective on April 29, 1997, and a 100 
percent schedular rating for the service-connected PTSD, 
effective on February 13, 2003.  

Although each increase represents a grant of benefits, a 
decision awarding a higher rating, but less than the maximum 
available benefit does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter 
continues before the Board.  

Consequently, the matter of an increased rating for the 
service-connected PTSD remains in appellate status.  

The issue of a total compensation rating based on individual 
unemployability prior to February 13, 2003, is addressed in 
the REMAND portion of this document and is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  




FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  For the period from April 29, 1997 through February 12, 
2003, the service-connected PTSD is shown to be manifested by 
a disability picture that more nearly approximates that of 
deficiencies in most areas and an inability to establish and 
maintain effective relationships; the veteran is not shown to 
suffer from manifestations of total social and industrial 
impairment by the service-connected disability.  



CONCLUSION OF LAW

The criteria for the assignment of a schedular rating of 70 
percent, but not higher for the service-connected PTSD 
beginning on April 29, 1997 are met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. § 4.130 including 
Diagnostic Code (DC) 9411 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 title 38 of the United States Code 
and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA §3(a), 114 Stat. 2096, 2096-97 (codified in part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

It appears in this case that all obtainable evidence 
identified by the veteran, relative to his claim, has been 
obtained and associated with the claims folder, and that the 
VA medical examinations and clinical records on file are 
sufficient to resolve the matter as discussed hereinbelow.  
To the extent that this action is favorable to the veteran, 
further discussion is not indicated.  


Entitlement to an evaluation in excess of 30 percent
 for service-connected PTSD

The veteran seeks an evaluation in excess of 30 percent for 
service-connected PTSD.  He essentially contends that his 
disability is more severe than contemplated by the 30 percent 
rating currently assigned under 38 C.F.R. § 4.130, DC 9411 
(2004).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  Separate rating codes identify the various 
disabilities.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  See 38 C.F.R. §§ 3.102, 4.3 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

The Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  

PTSD is rated, as follows: 100 percent: Total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions of hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.  

70 percent: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50 percent: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  

30 percent: Occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, DC 9411 (2004).  

The Board notes the veteran's original application of service 
connection for PTSD was filed on April 29, 1997.  

Of record is an April 1997 VA treatment report noting that 
the veteran, although well groomed, alert, and oriented, 
appeared moderately anxious throughout the examination.  No 
evidence was found of hallucinations, delusions, suicidal 
ideation, or homicidal ideation, and his speech and thought 
processes were found to be unremarkable.  

The examiner diagnosed him with PTSD, recurrent major 
depression, alcohol abuse, severe stressors and an inability 
to work.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 55.  

The GAF Scale is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness."  See Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  

A GAF of 51 to 60 reflects moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

A GAF of 71 to 80 indicates that if symptoms are present, 
they are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in school work).  See Id.  

The Board notes VA treatment records dated in July 1997 that 
indicate the veteran reported having symptoms of insomnia, 
flashbacks, intrusive imagery, nightmares, social detachment, 
guilt, anger and dysphoria.  In these reports, the veteran 
was diagnosed with PTSD, depressed mood and major depressive 
disorder.  

An August 1997 opinion letter from the VA medical examiner 
noted that the veteran experienced symptoms of nightmares, 
intrusive thoughts, cued physiological reactivity to war 
related cues, avoidance of war related cues, social 
detachment, emotional numbing, anger problems, sleep 
disturbance, exaggerated startled response and 
hypervigilance.  

Having reviewed the complete record, the Board finds that the 
veteran's symptomatology, manifested by impaired impulse 
control, difficulty in adapting to stressful circumstances, 
and inability to establish and maintain effective 
relationships, more closely approximates the rating criteria 
supporting the assignment of a 70 percent evaluation, 
effective on April 29, 1997, under 38 C.F.R. § 4.130, DC 
9411.  

The Board recognizes that there is evidence of record, which 
does not support a rating of 70 percent.  For example, the 
veteran's PTSD has not been shown to be manifested by 
intermittently illogical, obscure, or irrelevant speech, 
spatial disorientation, or neglect of personal appearance and 
hygiene.  

However, the Board finds that the aforementioned evidence 
demonstrates a degree of occupational and social impairment, 
which, as noted above, more nearly approximates the criteria 
for a 70 percent rating under the new criteria.  38 C.F.R. 
§ 4.7.  

The Board has considered whether a 100 percent schedular 
rating is warranted for the veteran's PTSD, from April 29, 
1997 to February 13, 2003.  However, repeated VA examination 
has shown him to be oriented to time, place, and person and 
not to have experienced any hallucinations or delusions.  

The Board concludes that the preponderance of the credible 
and probative evidence is against finding that the veteran's 
PTSD, from April 29, 1997 through February 12, 2003, has been 
manifested by symptoms such as gross impairment in thought 
processes or communication; persistent delusions of 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation 
or own name.  Therefore, the evidence also does not support 
the assignment of a 100 percent rating under DC 9411.  

Accordingly, the Board finds that an increased rating of 70 
percent is for application in this case, effective beginning 
on April 29, 1997.  38 C.F.R. § 4.7.  



ORDER

An increased evaluation of 70 percent for the service-
connected PTSD, with an effective date of April 29, 1997 is 
granted, subject to the regulations governing the payment of 
VA monetary awards.  



REMAND

As determined in the decision hereinabove, the veteran's PTSD 
does not meet the schedular criteria for a 100 percent 
rating, with an effective date of April 29, 1997, under 
38 C.F.R. § 4.130, DC 9411.  

However, recent evidence reveals that the veteran is 
unemployed and that reportedly has been found by the Social 
Security Administration to be unable to work due to "anxiety 
related disorders."  

In addition, in a VA clinical note dated in April 1997, a VA 
examiner indicated that the veteran was unable to work after 
diagnosing him with PTSD and major recurrent depression.  

In light of these findings, the Board finds that the issue of 
a total compensation rating based on individual 
unemployability should be considered.  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2004).  

The veteran's service-connected PTSD, found herein to be 70 
percent disabling, satisfies the percentage rating standards 
for individual unemployability benefits.  In order to receive 
a total disability rating under § 4.16(a), the RO must 
determine that veteran's PTSD renders him unemployable 
without regard to any impairment caused by nonservice- 
connected disabilities.  

Therefore, the Board believes that the RO should arrange for 
the veteran to undergo another VA examination to specifically 
address whether or not his service-connected PTSD, and solely 
that disorder, prevents him from securing and maintaining 
substantially gainful employment consistent with his work and 
educational background.  

In addition, the RO must, with regard to this issue, ensure 
compliance with the notice and duty to assist provisions 
contained in the VCAA, to include sending any additional 
letters to the veteran or obtaining any additional medical or 
other evidence, as deemed appropriate.  See VCAA, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, is completed.  This includes issuing 
additional letters to the veteran and 
obtaining any additional medical or other 
evidence, as deemed appropriate, in 
regard to the duty to notify him of what 
information or evidence was needed from 
him and what the VA has done and will do 
to assist him in substantiating the TDIU 
claim.  

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers (VA or non-VA) who have 
treated him for PTSD since the September 
2002 VA examination.  After receiving 
this information and any necessary 
releases, the RO should contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already on file.  

3.  Thereafter, the RO should arrange for 
the veteran to undergo a VA psychiatric 
examination to ascertain the current 
severity of his service-connected PTSD.  
The claims folder should be made 
available to the examiner for review.  
The examiner should furnish an opinion as 
to whether the service- connected PTSD, 
and solely this disability, prevents him 
from securing and maintaining 
substantially gainful employment 
consistent with work and educational 
background.  All clinical findings should 
be reported in detail.  

4.  After the foregoing development has 
been completed, the RO should adjudicate 
the claim of TDIU.  If the decision 
remains adverse to the veteran, the RO 
should provide him and his representative 
with a Supplemental Statement of the Case 
and the opportunity to respond thereto.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


